DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 05 February 2021. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention lacks patentable utility.  Claim 1 recites “auto-discovery module to”. A review of the specification fails to show any structure or hardware to implement the module. Furthermore, the specification is silent in respect to the module as being a software or hardware. Correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over janakiraman et al. hereinafter Janakiraman PUB NUMBER 20200137093 in view of Ylonen PUB Number 20150222604.
As per claim 1, Janakiraman teaches a host computing system (see fig 2, element 230) comprising: a processor (see fig 2, element 212-1); and a memory (see fig 2 element 232-1) coupled to the processor, wherein the memory comprises an auto-discovery module (see fig 2 element 242-2 coupled to the memory 232-2) to: broadcast a message (see par 0043, broadcast discovery technique) to a set of management nodes in a data center.
Janakiraman does not discuss the message including a configuration policy; receive an acknowledgment message from a management node, the acknowledgment message indicating that the management node supports the configuration policy; establish a trust relationship with the management node in response to receiving the acknowledgment message; and enable the host computing system to add to a cluster managed by the management node upon establishing the trust relationship.
However, Ylonen teaches the message including a configuration policy (see Ylonen par 0286 and 0523, configuring policy); receive an acknowledgment message from a management node (Ylonen par 0149, 0180 and 0219, fig 15; acknowledgment) , the acknowledgment message indicating that the management node supports the configuration policy; establish a trust relationship with the management node in response to receiving the acknowledgment message (Ylonen, par 0292, 0279, and 0360 trust relationship); and enable the host computing system to add to a cluster managed by the management node upon establishing the trust relationship (see par 054, add or remove servers configurations etc).
It would be obvious to a skill artisan before the effective time of the invention to combine the system of Ylonen to Janakiraman to facilitate a trusted host auto discovery while enhancing the system configuration and performance.As per claim 3, Janakiraman-Ylonen teaches the host computing system of claim 1, wherein the auto-discovery module is to: broadcast the message in response to a determination that the host computing system is connected to a data center network and assigned an internet protocol (IP) address (the assignment of IP address is implicit in both references for communication with particular entity (see Ylonen par 0149 and 0219).As per claim 4, Janakiraman-Ylonen teaches the host computing system of claim 1, wherein the configuration policy comprises at least one parameter selected from a group consisting of central processing unit (CPU) information, memory information, storage information, network connectivity information, and a user-defined custom label (see janakiraman fig 2).As per claim 5, Janakiraman-Ylonen teaches the host computing system of claim 1, wherein the auto-discovery module is to: select the management node from which the acknowledgment message is received based on a defined policy (see Ylonen par 0149); and establish the trust relationship with the selected management node (see Ylonen par 0390-0391).As per claim 6, Janakiraman-Ylonen teaches the host computing system of claim 1, wherein the auto-discovery module is to: transmit a trust certificate to the management node (Ylonen par 0279, 0390); and establish the trust relationship with the management node in response to a validation of the trust certificate by the management node (see Ylonen par 0390).
As per claim 7, it is similar to claim 1 except auto-discovery was omitted and is replaced by management application which is taught by Ylonen in par 0972). Therefore, it is rejected under the same rationale as claim 1.

As per claim 8, Janakiraman-Ylonen teaches the management node of claim 7, wherein the management application is to: verify the information received from the host computing system, the information including a trust certificate; and establish the trust relationship with the host computing system upon the verification (Ylonen par 0390).As per claim 9, Janakiraman-Ylonen teaches the management node of claim 7, wherein the management application is to: identify a plurality of features of the cluster, the plurality of features defining requirements for the host computing system to be part of the cluster; perform a compatibility analysis to match the configuration policy with the requirements of the identified features, wherein the configuration policy comprises information associated with at least one of a central processing unit (CPU) resource, a memory resource, a storage resource, a network resource, and a user-defined custom label; and transmit the acknowledgment message to the host computing system based on the compatibility analysis (see Ylonen par 0963).



Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Ylonen in of Fang et al hereinafter Fang PUB NUMBER 20220109570 A1.
As per claim 10, Janakiraman-Ylonen fails to teach the management node of claim 7, wherein the data center is a software defined data center. It would be obvious to a skill artisan at the time of the invention incorporate Fang’s SDDC into Janakiraman-Ylonen system to create shared storage for VMs, thereby providing distributed storage system in a virtualized computing environment (Fang par 0004).In addition, see also 20170206034 in regard to SDDC (par 0077 and 0109).

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed over the prior art of record.


The prior art of record fails to teach as a combination broadcasting a message to a set of management nodes in a data center, wherein the message is to indicate an existence of the host computing system; in response to broadcasting the message, receiving first and second acknowledgment messages from a first and second management nodes, respectively, the first and second acknowledgment messages indicating an availability of the first and second management nodes, respectively, to accommodate the host computing system in a respective cluster; selecting one of the first management node and second management node based on a defined policy in response to receiving the first and second acknowledgment messages; establishing a secure connection with the selected management node; and adding the host computing system to a cluster managed by the selected management node upon establishing the secure connection.In another embodiment, the prior art fails to disclose as a combination providing an option on a user interface, wherein the option is to cause the host computing system to be discovered and assigned to one of a set of management nodes in a data center; broadcast a message to the set of management nodes when the option is selected, the message including a configuration policy; in response to broadcasting the message, receive an acknowledgment message from a management node, the acknowledgment message indicating that the management node supports the configuration policy; perform a handshake protocol exchange between the host computing device and the management node to establish a secure connection upon receiving the acknowledgement message; and place the host computing system in a cluster managed by the management node upon establishing the secure connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454